oO COCO YN DO A BR DY Pw eS

YP NY NN NY NR DQ ee ee ea ea a i a
An Ww FW NY FF SD OC we SI DH HW BP HD HH BS

 

 

Case 2:18-cv-01220-RSL Document 66 Filed 12/06/19 Page 1 of 13

HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

ZHIZHENG WANG, for the WANG LENDER
GROUP,

Plaintiff,
v.
BRUCE HULL, an individual,
Defendant.

DECATHLON ALPHA III, L-P.,
Intervenor Plaintiff

Vv.

ZHIZHENG WANG, for the WANG LENDER
GROUP

Intervenor Defendant

1. PURPOSES AND LIMITATIONS

 

CASE NO: 2:18-cv-01220 RSL
STIPULATED PROTECTIVE ORDER

Discovery in this action is likely to involve production of confidential, proprietary, or

private information for which special protection may be warranted. Accordingly, the parties

hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The

parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

protection on all disclosures or responses to discovery, the protection it affords from public

disclosure and use extends only to the limited information or items that are entitled to

STIPULATED PROTECTIVE ORDER - 1
Civil Action No. 2:18-cv-01220-RSL

GORDON REES SCULLY
MANSUKHANI, LLP

701 5th Avenue, Suite 2100
Seattle, WA 98104

Telephone: 206.695.5100
Facsimile: 206.689.2822

 
kk WwW bw

oO Co ~T ND WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-01220-RSL Document 66 Filed 12/06/19 Page 2 of 13

confidential treatment under the applicable legal principles, and it does not presumptively entitle
parties to file confidential information under seal.
2. “CONFIDENTIAL” MATERIAL

“Confidential” material shall include the following documents and tangible things

produced or otherwise exchanged:

2.1 Any and all financial information, banking information, tax returns and/or
information contained therein, profit and loss statements or any other financial information
which is not already in the public domain.

2.2 Any and all personal information including, but not limited to individual’s
addresses, phone numbers, e-mail addresses or other contact information, payroll information,
rate of pay, disciplinary history; work history, family information, financial information which
is not already in the public domain, social security numbers, or dates of birth, or any other private
information which may be obtained through discovery. Unredacted e-mails shall not be
considered confidential as a whole merely because of the presence of e-mail addresses indicated
on them.

2.3. All communications specifically identified by a party-in-interest as potential
attorney-client privileged communications.

2.4 All communications specifically identified as potentially embarrassing to a party.

3. SCOPE
The protections conferred by this agreement cover not only confidential material (as
defined above), but also (1) any information copied or extracted from confidential material;

(2) all copies, excerpts, summaries, or compilations of confidential material; and (3) any

GORDON REES SCULLY
STIPULATED PROTECTIVE ORDER - 2 MANSUKHANI, LLP
Civil Action No. 2:18-cv-01220-RSL 701 Sth Avenue, Suite 2100

Seattle, WA 98104
Telephone: 206.695.5100
Facsimile: 206.689.2822

 
So CO TD DH A BR WD BH e

MP NY NY NR NN NB Be eB Be ew oe KW OL OL
ae FY Ne KF DOD we WKH HA BRB DOD HP 2 Ss

 

 

Case 2:18-cv-01220-RSL Document 66 Filed 12/06/19 Page 3 of 13

testimony, conversations, or presentations by parties or their counsel that might reveal
confidential material.

However, the protections conferred by this agreement do not cover information that is
in the public domain or becomes part of the public domain through trial or otherwise.

4. ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

4.1 Basic Principles. A receiving party may use confidential material that is disclosed
or produced by another party or by a non-party in connection with this case only for prosecuting,
defending, or attempting to settle this litigation. Confidential material may be disclosed only to
the categories of persons and under the conditions described in this agreement. Confidential
material must be stored and maintained by a receiving party at a location and in a secure manner
that ensures that access is limited to the persons authorized under this agreement.

4.2 Disclosure_of “CONFIDENTIAL” Information or Items. Unless otherwise
ordered by the court or designated in writing, a receiving party may disclose any confidential
material only to:

(a) _ the receiving party’s counsel of record in this action, as well as employees
of counsel to whom it is reasonably necessary to disclose the information for this litigation;

(b) the receiving party himself, and his direct agents and representatives, and
when the receiving party is a corporate entity, that entity’s officers, directors, and employees
(including in house counsel) to whom disclosure is reasonably necessary for this litigation.

(c) experts and consultants to whom disclosure is reasonably necessary for
this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
(Exhibit A);

(d) the court, court personnel, and court reporters and their staff;

(e) copy or imaging services retained by counsel to assist in the duplication of

confidential material, provided that counsel for the party retaining the copy or imaging service

GORDON REES SCULLY
STIPULATED PROTECTIVE ORDER - 3 MANSUKHANTL, LLP
Civil Action No. 2:18-cv-01220-RSL 701 5th Avenue, Suite 2100

Seattle, WA 98104
Telephone: 206.695.5100
Facsimile: 206.689.2822

 
Oo S&S SIN DH HW FB WH PHP kB

YP Ne NY NN NNR ee ee ee a i
A V FW NF KF SG BD MO I A WD BP HW BH BS

 

 

Case 2:18-cv-01220-RSL Document 66 Filed 12/06/19 Page 4 of 13

instructs the service not to disclose any confidential material to third parties and to immediately
return all originals and copies of any confidential material;

(f) during their depositions, witnesses in the action to whom disclosure is
reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
(Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
transcribed deposition testimony or exhibits to depositions that reveal confidential material must
be separately bound by the court reporter and may not be disclosed to anyone except as permitted
under this agreement;

(g) the author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the information, except as otherwise
ordered by the Court.

4.3 Filing Confidential Material. Before filing confidential material or discussing or
referencing such material in court filings, the filing party shall confer with the party benefiting
from the designation to determine whether the confidential designation can voluntarily be
removed, whether the document can be redacted, or whether a motion to seal or stipulation and
proposed order is warranted. Local Civil Rule 5(g) sets forth the procedures that must be
followed and the standards that will be applied when a party seeks permission from the court to
file material under seal. A party who seeks to maintain the confidentiality of its information
must satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the
motion to seal. Failure to satisfy this requirement will result in the motion to seal being denied,
in accordance with the strong presumption of public access to the Court’s files.

5. DESIGNATING PROTECTED MATERIAL

5.1 Exercise of Restraint and Care in Designating Material for Protection. Each party
or non-party that designates information or items for protection under this agreement must take
care to limit any such designation to specific material that qualifies under the appropriate

standards. The designating party must designate for protection only those parts of material,
GORDON REES SCULLY

STIPULATED PROTECTIVE ORDER - 4 MANSUKHANI, LLP

Civil Action No. 2:18-cv-01220-RSL 701 5th Avenue, Suite 2100
Seattle, WA 98104
Telephone: 206.695.5100
Facsimile: 206.689.2822

 
R WD bv

Oo oO YT DH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-01220-RSL Document 66 Filed 12/06/19 Page 5 of 13

documents, items, or oral or written communications that qualify, so that other portions of the
material, documents, items, or communications for which protection is not warranted are not
swept unjustifiably within the ambit of this agreement.

Mass, indiscriminate, or routinized designations are prohibited. Designations that are
shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
unnecessarily encumber or delay the case development process or to impose unnecessary
expenses and burdens on other parties) expose the designating party to sanctions.

If it comes to an affected party’s attention that information or items that it designated for
protection do not qualify for protection, the affected party must promptly notify all other parties
that it is withdrawing the mistaken designation.

5.2 Manner and Timing of Designations. Except as otherwise provided in this
agreement, or as otherwise stipulated or ordered, disclosure or discovery material that qualifies
for protection under this agreement must be clearly so designated before or when the material is
disclosed or produced.

(a) Information in documentary form: (e.g., paper or electronic documents and
deposition exhibits, but excluding transcripts of depositions or other pretrial or trial
proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that
contains confidential material. If only a portion or portions of the material on a page qualifies
for protection, the producing party also must clearly identify the protected portion(s) (e.g., by
making appropriate markings in the margins).

(b) Testimony given in deposition or in other pretrial proceedings: the parties
and any participating non-parties must identify on the record, during the deposition or other
pretrial proceeding, all protected testimony, without prejudice to their right to so designate other
testimony after reviewing the transcript. Any affected party may, within fifteen days after

receiving the transcript of the deposition or other pretrial proceeding, designate portions of the

GORDON REES SCULLY
STIPULATED PROTECTIVE ORDER — 5 MANSUKHANT, LLP
Civil Action No. 2:18-cv-01220-RSL 701 5th Avenue, Suite 2100

Seattle, WA 98104
Telephone: 206.695.5100
Facsimile: 206.689.2822

 
&_ WH bY

o CSF Ss HD ws

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-01220-RSL Document 66 Filed 12/06/19 Page 6 of 13

transcript, or exhibits thereto, as confidential. If an affected party desires to protect confidential
information at trial, the issue should be addressed during the pre-trial conference.

(c) Other tangible items: the producing party must affix in a prominent place
on the exterior of the container or containers in which the information or item is stored the word
“CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
the producing party, to the extent practicable, shall identify the protected portion(s).

5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure by
an affected party to designate qualified information or items does not, standing alone, waive the
designating party’s right to secure protection under this agreement for such material. Upon
timely correction of a designation, the receiving party must make reasonable efforts to ensure
that the material is treated in accordance with the provisions of this agreement.

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any party or non-party may challenge a designation of
confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
challenge a confidentiality designation by electing not to mount a challenge promptly after the
original designation is disclosed.

6.2 Meet and Confer. The parties and non-parties must make every attempt to resolve
any dispute regarding confidential designations without court involvement. Any motion
regarding confidential designations or for a protective order must include a certification, in the
motion or in a declaration or affidavit, that the movant has engaged in a good faith meet and
confer conference with other affected parties in an effort to resolve the dispute without court
action. The certification must list the date, manner, and participants to the conference. A good

faith effort to confer requires a face-to-face meeting or a telephone conference.

GORDON REES SCULLY
STIPULATED PROTECTIVE ORDER ~ 6 MANSUKHANI, LLP
Civil Action No. 2:18-cv-01220-RSL 701 5th Avenue, Suite 2100

Seattle, WA 98104
Telephone: 206.695.5100
Facsimile: 206.689.2822

 
&

So CO SS DW Ww

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26

 

 

Case 2:18-cv-01220-RSL Document 66 Filed 12/06/19 Page 7 of 13

6.3 Judicial Intervention. If the parties cannot resolve a challenge without court
intervention, the affected party may file and serve a motion to retain confidentiality under Local
Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
other parties) may expose the challenging party to sanctions. All parties shall continue to

maintain the material in question as confidential until the court rules on the challenge.

7. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
OTHER LITIGATION

If'a party is served with a subpoena or a court order issued in other litigation that compels
disclosure of any information or items designated in this action as “CONFIDENTIAL,” that
party must:

(a) promptly notify the designating party in writing and include a copy of the
subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or order to
issue in the other litigation that some or all of the material covered by the subpoena or order is
subject to this agreement. Such notification shall include a copy of this agreement; and

(c) cooperate with respect to all reasonable procedures sought to be pursued
by the affected party whose confidential material may be affected.

8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 

If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
material to any person or in any circumstance not authorized under this agreement, the receiving
party must immediately (a) notify in writing the designating party of the unauthorized
disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,

(c) inform the person or persons to whom unauthorized disclosures were made of all the terms

GORDON REES SCULLY
STIPULATED PROTECTIVE ORDER - 7 MANSUKHANI, LLP
Civil Action No. 2:18-cv-01220-RSL 701 Sth Avenue, Suite 2100

Seattle, WA 98104
Telephone: 206.695.5100
Facsimile: 206.689.2822

 
& WW bd

Oo CO JT HD WN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-01220-RSL Document 66 Filed 12/06/19 Page 8 of 13

of this agreement, and (d) request that such person or persons execute the “Acknowledgment

and Agreement to Be Bound” that is attached hereto as Exhibit A.

9. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
PROTECTED MATERIAL

When a producing party gives notice to receiving parties that certain inadvertently
produced material is subject to a claim of privilege or other protection, the obligations of the
receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
provision is not intended to modify whatever procedure may be established in an e-discovery
order or agreement that provides for production without prior privilege review. The parties
agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

10. NON TERMINATION AND RETURN OF DOCUMENTS

Within 60 days after the termination of this action, including all appeals, each receiving
party must return all confidential material to the producing party, including all copies, extracts
and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
destruction.

Notwithstanding this provision, counsel are entitled to retain one archival copy of all
documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
work product, even if such materials contain confidential material.

The confidentiality obligations imposed by this agreement shall remain in effect until a
designating party agrees otherwise in writing or a court orders otherwise.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

GORDON REES SCULLY
STIPULATED PROTECTIVE ORDER - 8 MANSUKHANI, LLP
Civil Action No. 2:18-cv-01220-RSL 701 5th Avenue, Suite 2100
Seattle, WA 98104
Telephone: 206.695.5100
Facsimile: 206.689.2822

 
& Ww bd

oOo CO wT HD WT

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-01220-RSL D

DATED: December 6, 2019.

DATED: December 6, 2019

DATED: December 6, 2019

STIPULATED PROTECTIVE ORDER — 9
Civil Action No. 2:18-cv-01220-RSL

ocument 66 Filed 12/06/19 Page 9 of 13

SALISH SEA LEGAL PLLC

By: /s/ Benjamin A. Ellison — permission to
sign given via email
Benjamin A. Ellison, WSBA # 48315
2212 Queen Anne Ave. North
Seattle, Washington 98109

Email: benaellison@gmail.com

Attorneys for Plaintiffs

GORDON REES SCULLY MANSUKHANI, LLP

By: /s/ Derek A. Bishop
Sarah Turner, WSBA #37748
Derek A. Bishop, WSBA #39363
701 5th Avenue, Suite 2100
Seattle, Washington 98104
Email: sturner@grsm.com

dbishop@grsm.com

Attorneys for Defendant Bruce Hull

SCHWABE, WILLIAMSON & WYATT, P.C.

By: /s/ Jennifer Campbell — permission to sign
given via email
Jennifer Campbell, WSBA #31703
Farron Curry, WSBA #40559
701 5th Avenue, Suite 2100
Seattle, Washington 98104

Email: jcampbell(@schwabe.com
feurry@schwabe.com

Attorneys for Intervenor Decathlon Alpha III,
L.P.

GORDON REES SCULLY
MANSUKHANI, LLP

701 Sth Avenue, Suite 2100
Seattle, WA 98104

Telephone: 206.695.5100
Facsimile: 206.689.2822

 
oOo Oo SY HN nH BB WD bw

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-01220-RSL Document 66 Filed 12/06/19 Page 10 of 13

DATED: December 6, 2019.

STIPULATED PROTECTIVE ORDER — 10
Civil Action No. 2:18-cv-01220-RSL

FREDRIKSON & BYRON, P.A.

By: /s/ Kevin C. Riach — permission to sign
given via email
Kevin C. Riach
200 South Sixth Street, Suite 4000
Minneapolis, Minnesota 55402
Email: kriach@fredlaw.com

Pro Hac Vice Attorney for Intervenor
Decathlon Alpha ITI, L.P.

GORDON REES SCULLY
MANSUKHANL LLP

701 Sth Avenue, Suite 2100
Seattle, WA 98104

Telephone: 206.695.5100
Facsimile: 206.689.2822

 
oO Oo SYD DR OH BP W PO eK

NRO NO NK KN ND NR RO em ea ee
Nn A FF WH NY KF DBD OO OO DQ DH MW BR WB YH Fe

 

 

Case 2:18-cv-01220-RSL Document 66 Filed 12/06/19 Page 11 of 13

PURSUANT TO STIPULATION, IT IS SO ORDERED

IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of
any documents in this proceeding shall not, for the purposes of this proceeding or any other
proceeding in any other court, constitute a waiver by the producing party of any privilege
applicable to those documents, including the attorney-client privilege, attorney work-product

protection, or any other privilege or protection recognized by law.

*-
DATED this (9. day of December, 2019.

WAS aun

US. District Judge Robert S. Lasnik

GORDON REES SCULLY
STIPULATED PROTECTIVE ORDER - 11 MANSUKHANT, LLP
Civil Action No. 2:18-cv-01220-RSL 701 Sth Avenue, Suite 2100

Seattle, WA 98104
Telephone: 206.695.5100
Facsimile: 206.689.2822

 
&k WY bv

o CO SN DH A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-01220-RSL Document 66 Filed 12/06/19 Page 12 of 13

EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
I, [print or type full name], of

 

[print or type full address], declare under penalty

 

of perjury that I have read in its entirety and understand the Stipulated Protective Order that was
issued by the United States District Court for the Western District of Washington on [date] in
the case of _ [insert formal name of the case and the number and initials
assigned to it by the court]. I agree to comply with and to be bound by all the terms of this
Stipulated Protective Order and I understand and acknowledge that failure to so comply could
expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
not disclose in any manner any information or item that is subject to this Stipulated Protective
Order to any person or entity except in strict compliance with the provisions of this Order.

I further agree to submit to the jurisdiction of the United States District Court for the
Western District of Washington for the purpose of enforcing the terms of this Stipulated
Protective Order, even if such enforcement proceedings occur after termination of this action.

Date:

 

City and State where sworn and signed:

 

Printed name:
Signature:
GORDON REES SCULLY
STIPULATED PROTECTIVE ORDER - 12 MANSUKHANT, LLP
Civil Action No. 2:18-cv-01220-RSL 701 Sth Avenue, Suite 2100

Seattle, WA 98104
Telephone: 206.695.5100
Facsimile: 206.689.2822

 
